Citation Nr: 1102916	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-37 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 20, 
2001 for the award of service connection for Type II diabetes 
mellitus, for purposes of accrued benefits.  

2.  Entitlement to an initial disability rating greater than 20 
percent for Type II diabetes mellitus, for purposes of accrued 
benefits.  

(The issue of whether the Veteran's son is entitled to 
recognition as a "helpless child" on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen years will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to 
October 1969.  The Veteran died in June 2001.  The appellant is 
the Veteran's daughter.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

The Board remanded this case in May 2009 for further development.  
After completion of this development, the case has been returned 
to the Board for further appellate consideration.

On her December 2006 Substantive Appeal (VA Form 9), the 
appellant requested a hearing before a Veterans Law Judge (VLJ) 
at the RO (Travel Board hearing).  A July 2010 Travel Board 
hearing was eventually scheduled for her.  However, she cancelled 
that request in a Report of General Information dated July 15, 
2010 - the day of her scheduled hearing.  As such, the Travel 
Board hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2010).  

The folder contains a VA Form 21-22a dated and signed by the 
appellant in October 2002 that designated a private attorney-at-
law as the appellant's representative.  However, this power of 
attorney was subsequently revoked.  In addition, this private 
attorney officially withdrew her services as representative of 
the appellant in a December 2009 Report of General Information.  
See 38 C.F.R. §§ 20.608 (2010).  VA attempted to contact the 
appellant by phone in November 2009, January 2010, February 2010, 
and March 2010 to clarify whether she still wanted another 
representative.  The appellant failed to respond or simply 
provide a valid authorization (VA Form 21-22 or VA Form 21-22a) 
that was signed by a representative.  Therefore, at this 
juncture, the appellant is not represented by any organization at 
this time before VA.  

 
FINDINGS OF FACT

1.  The first medical evidence indicating a diagnosis of diabetes 
mellitus for the Veteran dates to the early to mid 1990s.

2.  The RO received the Veteran's claim for service connection 
for diabetes mellitus on February 20, 2001.

3.  Regulations were amended to allow service connection for Type 
II diabetes mellitus on a presumptive basis based on in-service 
herbicide exposure, effective May 8, 2001.

4.  The Veteran died on June [redacted], 2001.  The Veteran's February 20, 
2001 service connection claim for Type II diabetes mellitus was 
pending at the time of death.    

5.  In a September 2002 rating decision, the RO granted service 
connection for Type II diabetes mellitus as 20 percent disabling 
on an accrued basis.  In the same rating decision, the RO also 
granted service connection for Type II diabetes mellitus as the 
cause of the Veteran's death.  The RO assigned an effective date 
of February 20, 2001 for the award of service connection, since 
the date of claim was later than the date entitlement arose.  

6.  There is no prior RO decision that addressed service 
connection for diabetes mellitus prior to the September 2002 
rating decision.  There is also no prior formal or informal claim 
for benefits for service connection for diabetes mellitus between 
May 3, 1989 and the current February 20, 2001 effective date now 
assigned. 

7.  The Veteran's diabetes mellitus required insulin and a 
restricted diet and the use of oral hypoglycemic agents.  But 
there is no medical evidence it required a regulation of his 
occupational and recreational activities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 20, 
2001 for the award of service connection for Type II diabetes 
mellitus, for purposes of accrued benefits, are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5101(a), 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.159, 3.314, 
3.400, 3.816 (2010).

2.  The criteria for an initial disability rating higher than 20 
percent for type II diabetes mellitus, for purposes of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 
4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded VA's 
duties to notify and assist Veterans in developing their claims.  
See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  VA is required to inform the Veteran of the 
type of evidence needed to substantiate his claim, including 
apprising him of whose specific responsibility - his or VA's, it 
is for obtaining this supporting evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).

With respect to the higher initial rating and effective date 
issues on appeal, the appellant has not received any specific 
VCAA notice for these issues.  But both the initial rating and 
effective date issues on appeal stem from the grant of service 
connection for Type II diabetes mellitus in a September 2002 
rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  That 
is, the appellant's filing of a Notice of Disagreement (NOD) 
regarding an initial rating or effective date, such as the case 
here, does not trigger additional VCAA notice.  Instead, any 
further notice and assistance requirements with respect to the 
initial rating or effective date assigned following the grant of 
service connection are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A (duty to assist) as part of the appeals 
process once a timely NOD has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  See also 38 C.F.R. 
3.159(b)(3) (no duty to provide VCAA notice arises upon VA's 
receipt of a NOD), retroactively effective May 30, 2008.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  

The Dingess holding was further clarified by a decision recently 
issued by the Court in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), in which the Court held, as to the notice requirements 
for downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements."    

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has not 
been established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

In fact, with respect to content, after the appellant filed a 
September 2003 NOD with regard to a higher initial rating and 
earlier effective date for the Veteran's Type II  diabetes 
mellitus, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the October 2006 Statement 
of the Case (SOC).  Specifically, these documents provided the 
appellant with a summary of the pertinent evidence as to her 
higher initial rating and earlier effective date claims, a 
citation to the pertinent laws and regulations governing a higher 
initial rating and earlier effective date, and a summary of the 
reasons and bases for the RO's decision to deny a higher initial 
rating and earlier effective date.  Thus, the Board concludes 
that a reasonable person in the appellant's position would have 
known from the information she received what she was required to 
submit in order to substantiate the higher initial rating and 
earlier effective date claims.  See Mlechick v. Mansfield, 503 
F.3d 1340, 1344 (Fed. Cir. 2007) (VCAA notice error not 
prejudicial when a reasonable person could be expected to 
understand from the notice what was needed).  Consequently, 
prejudicial error has not been established.       

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  The appellant has submitted personal 
statements, a death certificate, and argument from her former 
representative.  In April 2008 the appellant indicated she had no 
further evidence to submit.  This case was also remanded by the 
Board in May 2009 to further assist the appellant.  The Board is 
satisfied as to compliance with its May 2009 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of a 
Board engagement letter requesting a medical opinion is 
required).  Specifically, the RO was instructed to schedule the 
appellant for a hearing and clarify whether she wanted 
representation.  The RO has complied with these instructions; 
however, the appellant has not been particularly cooperative.  As 
there is no indication that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  


Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless 
otherwise provided, the effective date of compensation will not 
be earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's appeal, including 
all documents and oral testimony in the record prior to the 
Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining 
whether an informal claim has been made, VA is not required to 
read the minds of the Veteran or his representative.  Cintron v. 
West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  Again, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  But VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending 
claims doctrine provides that a claim remains pending in the 
adjudication process-even for years-if VA fails to act on it.  
Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has 
recently confirmed that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 
255 (2007).  

The Court also recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Further 
expounding on Clemons, the Court further added that in order for 
a claimant to adequately identify the benefit sought for any 
disability, the claimant must describe the nature of the 
disability for which he was seeking benefits.  The claimant may 
satisfy this requirement by referring to "a body part or 
system" that is disabled, or by describing the symptoms of that 
disability.  Brokowski, 23 Vet. App. at 86-87.  

Governing Laws and Regulations for Liberalizing Law and Nehmer 
Class Member Effective Dates

Where compensation is awarded pursuant to a liberalizing law or a 
liberalizing VA issue, the effective date of the increased shall 
be fixed in accordance with facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2010).  See 
also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. 
Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the request 
of a claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the 
initiative of VA more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period of 
one year prior to the date of administrative determination of 
entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is 
reviewed at the request of the claimant more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of receipt 
of such request.  38 C.F.R. § 3.114(a)(3).  In order to be 
eligible for a retroactive award, the claimant must show that all 
eligibility criteria for the benefits existed at the time of the 
effective date of the law or administrative issue and 
continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, 
awards based on presumptive service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  Id.  Type II diabetes mellitus was included as a 
presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), 
which was made effective by VA as of July 9, 2001.  But the 
legislation was then made retroactive by the United States Court 
of Appeals for the Federal Circuit back to May 8, 2001.  See 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002).  

However, VA has been engaged for many years in litigation 
regarding compensation for Vietnam Veterans exposed to Agent 
Orange.  In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective on 
September 25, 1985.  Nehmer v. United States Veterans Admin., 712 
F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district 
court later clarified its ruling, holding that the covered claims 
were those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. 
Cal. 1999) (Nehmer II).  In short, district court orders in the 
Nehmer litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on September 
24, 2003.  That regulation defines a "Nehmer class member" to 
include a Veteran who has or died from a covered herbicide 
disease, to include Type II diabetes mellitus.  38 C.F.R. § 
3.816(b)(1)(i), (b)(2)(i).  The regulation provides for 
situations where the effective date can be earlier than the date 
of the liberalizing law, assuming a "Nehmer class member" has 
been granted compensation from a covered herbicide disease.  
Either (1) VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and May 
3, 1989; or (2) the class member's claim for disability 
compensation for the covered herbicide disease was either pending 
before VA on May 3, 1989, or was received by VA between May 3, 
1989 and the effective date of the statute or regulations 
establishing a presumption of service connection for the covered 
disease.  In these situations, the effective date of the award 
will be the later of the date such claim was received by VA or 
the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily governing 
compensation claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or (ii) VA 
issued a decision on the claim, between May 3, 1989 and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered herbicide 
disease, in which VA denied compensation for a disease that 
reasonably may be construed as the same covered herbicide disease 
for which compensation has been awarded.  38 C.F.R. 
§ 3.816(c)(2)(i), (ii).

Accordingly, if the Veteran's claim was received between May 3, 
1989 and May 8, 2001, the effective date must be the date of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.816(c)(2).  However, if the requirements of paragraph 
(c)(1) or (c)(2) listed above are not met, the effective date of 
the award shall be determined in accordance with liberalizing law 
and general effective date provisions of 38 C.F.R. §§ 3.114 and 
3.400.  See 38 C.F.R. § 3.816(c)(4).  

The Board notes that 38 C.F.R. § 3.816 provides some specific 
exceptions pertaining to Nehmer class members.  Among others, 38 
C.F.R. § 3.816(f) provides for payment of benefits to survivors 
or estates of deceased beneficiaries.  The regulation states, " 
If a Nehmer class member entitled to retroactive benefits ... 
dies prior to receiving payment of any such benefits, VA shall 
pay such unpaid retroactive benefits to the first individual or 
entity listed below."  38 C.F.R. § 3.816(f)(1).  The section goes 
on to list eligible payees in order of priority, including "The 
class member's estate." 38 C.F.R. § 3.816(f)(1)(iv).  Section 
3.816 makes it clear that these provisions create an exception to 
"certain" of the otherwise applicable accrued benefits 
regulations.  Section 3.816 explains that "[t]he provisions of 38 
U.S.C. 5121(c) and § 3.1000(c) requiring survivors to file claims 
for accrued benefits do not apply to payments under this 
section."

Analysis - Earlier Effective Date

In this case, the Veteran filed a claim for service connection 
for diabetes mellitus based on Agent Orange exposure on February 
20, 2001.  Subsequently, effective May 8, 2001, Type II diabetes 
mellitus was included as a presumptive Agent Orange disease under 
38 C.F.R. § 3.309(e).  Shortly thereafter, in June 2001, the 
Veteran died of stroke, heart disease, and diabetes mellitus.  
But within one month of his death, the appellant continued the 
Veteran's service connection appeal by filing a June 2001 claim 
for accrued benefits.  In a September 2002 rating decision, the 
RO granted service connection for Type II diabetes mellitus as 20 
percent disabling on an accrued basis.  In the same rating 
decision, the RO also granted service connection for Type II 
diabetes mellitus as the cause of the Veteran's death.  

The RO established an effective date of February 20, 2001, the 
date of receipt of the Veteran's original claim for service 
connection for Type II diabetes mellitus.  This effective date 
was correctly awarded under Nehmer.  That is, since the Veteran's 
claim was received between May 3, 1989 and May 8, 2001, his claim 
for an earlier effective date is covered under Nehmer per 38 
C.F.R. § 3.816(c)(2).  In these situations, by law, the effective 
date of the award will be the later of the date of claim or the 
date the disability arose.  38 C.F.R. § 3.816(c)(2).  In the 
present case, the RO correctly determined that the date of claim 
(February 2001) was later than the date entitlement arose (early 
to mid 1990s based on first diagnosed onset of diabetes mellitus 
in VA treatment records).  As such, the date of claim (February 
20, 2001) was the correct effective date assigned under the 38 
C.F.R. § 3.816 Nehmer provisions.  Therefore, since the effective 
date was awarded under Nehmer, it is not necessary to consider 
the effective date of the award in accordance with § 3.114.  See 
38 C.F.R. § 3.816(c)(4).

In any event, the appellant filed a September 2003 NOD with the 
effective date assigned.  The effective date appeal has now 
reached the Board.  

The appellant contends that the effective date assigned for the 
award of service connection for Type II diabetes mellitus - 
February 20, 2001, is not correct.  She seeks an earlier 
effective date of June 14, 1994, based on the date the Veteran 
filed an earlier VA Form 21-526 (Application for Compensation or 
Pension).  The June 14, 1994 VA Form 21-526 documented that the 
Veteran was seeking service connection for PTSD and "Agent 
Orange."  The June 14, 1994 application for benefits did not 
specifically mention diabetes mellitus.  But based on the fact 
that VA treatment records dated in 1994 confirm that the Veteran 
was being treated for diabetes mellitus at that time, the 
appellant believes the June 1994 VA Form 21-526 should be 
liberally construed as a claim for service connection for Type II 
diabetes mellitus based on Agent Orange exposure.  See September 
2003 NOD; July 2004 attorney statement; December 2006 VA Form 9.    

Upon review of the evidence, an earlier effective date is not 
warranted.  That is, prior to the September 2002 rating decision 
that granted service connection for Type II diabetes mellitus, 
the claims folder does not contain any earlier decision in which 
the RO adjudicated service connection for Type II diabetes 
mellitus.  38 C.F.R. § 3.816(c).  There is also no evidence or 
allegation of a pending claim for disability compensation for 
Type II diabetes mellitus pending before VA on May 3, 1989.  38 
C.F.R. § 3.816(c )(2).  Therefore, in order for the Veteran to be 
entitled to an even earlier effective date than February 20, 
2001, the Board must determine whether the claims folder contains 
any prior formal or informal claim for benefits for service 
connection for diabetes mellitus between May 3, 1989 and the 
current February 20, 2001 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.816(c)(2);  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).   

In this regard, the claims folder contains no other communication 
from the Veteran or his representative indicating intent to seek, 
or a belief in entitlement to, service connection for diabetes 
mellitus from May 3, 1989 until February 20, 2001, the current 
effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a), 
3.816(c).  In making this determination, the Board has considered 
that under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i),  
a claim will be considered a claim for compensation for a 
particular covered herbicide disease if the claimant's 
application and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily governing 
compensation claims, as indicating an intent to apply for 
compensation for the covered herbicide disability.  In this 
respect, the Board acknowledges that a June 14, 1994 VA Form 21-
526 indicated that the Veteran was seeking service connection for 
PTSD and "Agent Orange."  But notably, the June 14, 1994 
application for benefits did not specifically mention diabetes 
mellitus.  In addition, Agent Orange in itself is not a 
disability.  Still, VA treatment records secured by the RO in 
1994, as well as dated in 1994, confirm that the Veteran was 
being treated for diabetes mellitus at that time.  As such, it is 
arguable that these records in conjunction with the June 14, 1994 
VA Form 21-526  "identify the benefit sought" in accordance 
with 38 C.F.R. § 3.155(a).  In this respect, in order to 
"identify the benefit sought," a claimant merely may refer to a 
body part or system that is disabled or by describing symptoms of 
the disability.  Brokowski, 23 Vet. App. at 86-87.  

However, even if it is assumed in the present case that the 
Veteran identified the benefit sought, there still must be an 
intent to apply for benefits.  38 C.F.R. §§ 3.1(p), 3.151, 
3.155(a).  That is, what is most important in this case is that 
after the Veteran filed his June 14, 1994 VA Form 21-526 seeking 
service connection for "Agent Orange," the RO sent the Veteran 
two July 1994 letters requesting additional clarification and 
evidence.  In these letters, the RO informed the Veteran that his 
claim for residuals of Agent Orange was being reviewed, but that 
additional evidence was required before further action could be 
taken.  The RO informed the Veteran that "[m]ere exposure to 
Agent Orange is not a disease of disability."  The Veteran was 
asked to specify the disability resulting from herbicidal 
exposure and submit evidence of earliest manifestations of 
symptoms.  There was no indication that the VA letters were 
returned or not received by the Veteran.  

In response, the Veteran did not submit any medical records, 
although the RO did secure VA treatment records showing treatment 
for diabetes mellitus, psychiatric disorders, skin problems, and 
hypertension.  But most notably, in response, the Veteran 
submitted an October 1994 VA Form 21-4138 (Statement in Support 
of Claim) that did not mention or allude to diabetes mellitus.  
Rather, in this October 1994 statement, the Veteran requested 
service connection for a skin disorder, but he did not request 
service connection for diabetes mellitus.  If he intended to file 
for service connection for diabetes mellitus at that time, there 
is no logical reason why he would not have stated so in his 
October 2004 statement.  The fact remains that neither the June 
1994 application nor the October 1994 statement, nor any 
subsequent correspondence from the Veteran until February 2001, 
indicated that he intended to seek service connection for 
diabetes mellitus.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 
Vet. App. at 356-57.  

The Veteran did not adequately express an intent to apply for 
service-connected benefits for the specific disability in 
question - diabetes mellitus, within VA medical evidence dated 
in the 1990s or within the June 14, 1994 VA Form 21-526 or within 
his October 2004 statement.  His VA treatment records from 1994 
revealed that the Veteran was merely being treated for diabetes 
mellitus, as well as for several other conditions.  That does not 
show an intent by the Veteran to file a claim for service 
connection for diabetes mellitus.  The mere existence of medical 
records generally cannot be construed as an informal claim; 
rather, there must be some intent by the claimant to apply for a 
benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 
(2006), citing Brannon, 12 Vet. App. at 35.  Furthermore, the 
Court has held that in the absence of a sufficient manifestation 
of an intent to apply for benefits for a particular disease or 
injury, a document providing medical information which refers to 
a disability in and of itself is not an informal claim for VA 
benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 
(2007).  In addition, the Court has also stated that a Veteran's 
attempt to obtain treatment does not comprise a claim.  Dunson v. 
Brown, 4 Vet App. 327, 330 (1993).  While VA is obligated to 
consider all possible bases for compensation, this does not mean 
that it must consider claims that have not been raised.  Id.  The 
Board emphasizes that in determining whether an informal claim 
has been made, VA is not required to read the minds of the 
Veteran or his representative.  Cintron, 13 Vet. App. at 259.  
The Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

Thus, the currently assigned effective date of February 20, 2001, 
which was based upon consideration of the Nehmer guidelines, is 
proper.  Since the Nehmer requirements of 38 C.F.R. § 3.816 
(c)(2) are met in the present case, it is not necessary to 
consider the liberalizing law provisions of 38 C.F.R. § 3.114.  
See 38 C.F.R. § 3.816(c)(4).  That is, 38 C.F.R. § 3.114 can only 
be applied when the Veteran's claim was filed after May 8, 2001 
(the effective date of the liberalizing legislation), which is 
not the case here.  

As the preponderance of the evidence is against the appellant's 
claim for an effective date earlier than February 20, 2001 for 
the award of service connection for Type II diabetes mellitus, 
the claim must be denied.  38 U.S.C.A. § 5107(b).  


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Since the appellant has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for the Veteran's Type II diabetes disability, this 
may result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must consider 
whether there have been times since the effective date of his 
award when his disability has been more severe than at others.  
See again Fenderson, 12 Vet. App. at 125-26.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Diabetes Mellitus

Benefits to which a beneficiary was entitled at his death, based 
on evidence on file at the date of death or under existing 
ratings or decisions, i.e., accrued benefits, will be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 
and Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).  See also Pub. Law 
No. 108- 183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 
U.S.C.A. § 5121(a) to repeal the two-year limit on accrued 
benefits for deaths occurring on or after the date of enactment).  

In addition, the implementing regulation for accrued benefits, 38 
C.F.R. § 3.1000, also underwent similar amendments, effective 
January 29, 2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) 
(proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) (final 
rule).  The proposed rule made it clear that if the beneficiary 
died prior to December 16, 2003, and a claim for accrued benefits 
under 38 U.S.C. § 5121 was pending as of December 16, 2003, the 
claim will be adjudicated under the provisions of 38 C.F.R. 
§ 3.1000 in effect on or before December 16, 2003 (i.e., with a 
two year limitation on accrued benefits).  See 71 Fed. Reg. 
37,029 (June 29, 2006) (proposed rule).

Applications for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death or 
else be entitled to them under an existing rating or decision.  
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  The Federal 
Circuit specified that a claim must have been filed on or behalf 
of the Veteran prior to his death in the specific form prescribed 
by the Secretary in accordance with 38 U.S.C.A. § 5101(a).  
Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits 
pending on the date of death" means a claim filed with VA that 
had not been finally adjudicated by VA on or before the date of 
death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  

With regard to threshold accrued benefit issues, it is clear the 
Veteran had a February 2001 "pending" claim that had not been 
finally adjudicated by VA on or before the date of death.  
38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  Thus, while 
the June 2001 claim for accrued benefits filed by his daughter 
(who bore the expense of last sickness or burial of the Veteran) 
is separate from the claim for service connection filed by the 
Veteran prior to his death, the accrued benefits claim is 
derivative of the Veteran's claim and his daughter takes the 
Veteran's claim as it stood on the date of his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  The appellant 
continued to express disagreement with the 20 percent rating 
assigned for the Veteran's diabetes mellitus.    

The Veteran's Type II diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code 7913, diabetes mellitus.  See 
38 C.F.R. § 4.119.  This 20 rating is effective from February 20, 
2001, the date of receipt of the Veteran's original service 
connection claim.  The appellant has argued that the Veteran's 
diabetes mellitus was worse than the 20 percent rating assigned 
prior to his death.  

Under Diagnostic Code 7913, a rating of 10 percent is assigned 
for diabetes mellitus that is managed by a restricted diet only.  
A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral hypoglycemic 
agent and a restricted diet.  The next higher rating of 40 
percent is assigned when the disability requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability rating is warranted when the diabetes mellitus 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum 100 percent 
rating is warranted if the disorder requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring three hospitalizations a year or weekly 
visits to a diabetic provider, plus either progressive loss of 
weight and strength or signs that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119.   

The Court recently held that in order to demonstrate a regulation 
of activities, "medical evidence" is required to show that both 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (emphasis 
added).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100 percent rating)).  

"Successive" rating criteria, such as Diagnostic Code 7913 for 
diabetes mellitus, is where the evaluation for each higher 
disability rating includes the criteria of each lower disability 
rating, such that if a component is not met at any one level, the 
Veteran can only be rated at the level that does not require the 
missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 
(2009).  For example, the diagnostic code for diabetes mellitus 
(Diagnostic Code 7913) is successive because each higher 
evaluation requires the elements of the lower evaluation:  the 10 
percent evaluation requires a restricted diet; the 20 percent 
evaluation requires a restricted diet and insulin or oral 
hypoglycemic agent, the 40 percent evaluation requires insulin, 
restricted diet, and regulation of activities; and so forth.  
Camacho, 21 Vet. App. at 366.  

The evidence of record does not support a rating above the 20 
percent assigned.  38 C.F.R. § 4.7.  VA treatment records dated 
from 1994 to 2001 document that in order to treat his diabetes 
mellitus, the Veteran was put on an American Diabetic Association 
diet, instructed to take an oral hypoglycemic agents and 
eventually insulin, and engage in an exercise program.  At times 
it was noted the Veteran was "non-compliant."  See VA treatment 
record dated in April 2000.  By the time of an October 2000 VA 
treatment record it was noted that the Veteran had to self-inject 
insulin.  In a February 2001 VA treatment record it was noted 
that the Veteran needed to adjust his insulin regiment due to his 
nonservice-connected stroke.  Most notably, however, the 
Veteran's statements, the appellant's statements, and VA medical 
evidence of record are negative for any requirement of the 
regulation of activities as addressed by the Court in Camacho, 
supra.  In fact, certain medical evidence of record assesses the 
need for exercise, as opposed to an avoidance of strenuous 
recreational activities.  See VA treatment record dated in April 
2000.  Such facts provide clear evidence against a higher initial 
rating.  

Accordingly, for purposes of accrued benefits, the preponderance 
of the evidence is against an initial disability rating greater 
than 20 percent for the Veteran's Type II diabetes mellitus.  
38 C.F.R. § 4.3.  

Fenderson Consideration

The Board adds that it does not find that the Veteran's Type II 
diabetes mellitus disability should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  That is, prior to his 
death, since the Veteran's diabetes symptoms remained relatively 
constant throughout the appeal at 20 percent, staged ratings 
are unjustifiable.  

Extra-Schedular Consideration

Since the rating criteria reasonably describe the claimant's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the Rating Schedule, such that the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  In any event, the Board finds no 
evidence that the Veteran's type II diabetes mellitus disability 
markedly interfered with his ability to work, meaning above and 
beyond that contemplated by his separate schedular ratings.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In fact, there is no evidence or 
allegation from the Veteran or the appellant that his type II 
diabetes mellitus markedly impacted his ability to work.  
Finally, there is no evidence of frequent hospitalizations due to 
his service-connected type II diabetes mellitus disability, to 
suggest adequately compensation for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His evaluation and treatment 
for his service-connected type II diabetes mellitus was primarily 
on an outpatient basis.  He was hospitalized for a nonservice-
connected stroke in February 2001.     


ORDER

An effective date earlier than February 20, 2001 for the award of 
service connection for Type II diabetes mellitus, for purposes of 
accrued benefits, is denied.  

An initial disability rating greater than 20 percent for Type II 
diabetes mellitus, for purposes of accrued benefits, is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


